—Judgment of resentence, Supreme Court, New York County (Budd Goodman, J.), rendered March 6, 1997, convicting defendant, upon his plea of guilty, of violation of probation, and revoking his sentence of probation and resentencing him to a prison term of 1 to 3 years, unanimously affirmed.
Defendant’s challenge to the revocation of his probation, which occurred after his original term of probation had expired, is essentially a procedural challenge to the manner in which his term of probation was extended. Accordingly, this claim requires preservation (see, People v Douglas, 94 NY2d 807; People v Proctor, 79 NY2d 992; People v Oliver, 63 NY2d 973), and we decline to review this unpreserved claim, in the interest of justice. Were we to review this claim, we would find that, after defendant received ample opportunity to be heard on the declaration of delinquency filed against him, the violation of probation was sustained, whereupon the court continued and lawfully extendéd the term of probation (see, CPL 410.70 [1], [5]; Penal Law § 65.15 [2]). The court’s entire, ongoing course of conduct in its disposition of the declaration of delinquency was with defendant’s consent and afforded him extensive opportunities to make restitution, for which opportunity defendant expressed his thanks to the court. We have considered and rejected defendant’s remaining arguments. Concur — Sullivan, P. J., Rosenberger, Ellerin, Lerner and Friedman, JJ.